Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-12-00816-CV

                                       Daniel A. BASS,
                                          Appellant

                                               v.

                       COMMISSION FOR LAWYER DISCIPLINE,
                                    Appellee

                  From the 285th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2011-CI-19911
                   The Honorable Mollee Bennett Westfall, Judge Presiding

       BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, the judgment of the trial court is
VACATED without consideration of the merits, and the cause is REMANDED to the trial court
for rendition of judgment in accordance with the parties’ agreed judgment. Costs of appeal are
taxed against the party incurring same.

       SIGNED March 26, 2014.


                                                _________________________________
                                                Rebeca C. Martinez, Justice